Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of march 16th 2022 has been considered.
Claim 1 has been amended.
Claims 3-5 are cancelled.
Claims 14 and 15 were added.
Claims 1, 2 and 6-15 are pending in the current application.
Claims 7-13 are withdrawn from consideration.
Claims 1, 2, 6, 14 and 15 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Yaoguang (CN104642839A – Machine translated) in view of NPL Casas et al., “Viscosity of guar gum and xanthan/guar gum mixture solutions” (from Journal of the Science of Food and Agriculture 80:1722-1727(2000)).

Regarding claims 1, 2 and 14: Chang discloses fish odor-free fish oil composition, comprising: a colloidal raw material and an oily raw material comprising fish oil (see Chang abstract; claims 1-10). Wherein the composition comprises about 10.6-35.5 total parts of constituents, of which 2-5 parts (i.e., 5.6%-47%) are fish oil, 2-8 parts (i.e., 5.6%-75%) are colloidal material (i.e., edible glue) and 0.5-2 parts (i.e., 1.4%-Chang abstract; page 2). Given the fact the claimed contents overlap the contents in Chang, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the xanthan gum and guar gum blend recited in claim 1: Chang discloses the colloidal raw material comprises at least three components selected from the group consisting of: xanthan gum, gelatin, sodium caseinate, arabic gum, sodium alginate, .beta.-cyclodextrin, sodium carboxymethyl cellulose, Curdlan gum, gelatinized starch, starch acetate, distarch phosphate, phosphorylated distarch phosphate, and methyl cellulose (see Chang abstract; pages 2-3), but fails to disclose using the xanthan gum and guar gum blend recited in claim 1; However, Cases discloses the impact of the xanthan/guar gum ratio on the viscosity and rheological behavior of the emulsion, is well known, and measuring the viscosity and rheological behavior imparted by xanthan/guar gum ratio from 1:5 to 5:1 (see Casas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Chang and to have used the xanthan/guar gum blend as the colloidal material, as it allows the adjustment of the ratio between xanthan and guar in order to attain desired viscosity and/or rheological behavior, and further adjust the ratio in order to attain a product with the desired rheological behavior and/or viscosity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 6: Chang discloses the composition further comprises an ingredient selected from the group consisting of: vitamin E, xylitol, carotene, citric acid, Chang abstract; pages 2-3).
Regarding claim 15: Chang discloses the composition comprises flavor selected from the group consisting of: lemon, mango, peach, orange, passion fruit, grapefruit, and combinations thereof (see Chang abstract; page 2).

Response to Arguments
Applicant's arguments filed on March 16th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-10 of the “Remarks” that the prior references fail to render the claimed invention obvious, because Chang fails to disclose the xanthan/guar gum blend recited in the claim 1, as applicant had discovered that at the 4:1 ratio, the xanthan/guar blend provides better stability than the 2:1 blend. The examiner respectfully disagrees.
As discussed above, while Chang fails to disclose using the xanthan gum and guar gum blend recited in claim 1, Cases discloses the impact of the xanthan/guar gum ratio on the viscosity and rheological behavior of the emulsion, is well known, and measuring the viscosity and rheological behavior imparted by xanthan/guar gum ratio from 1:5 to 5:1 (see Casas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Chang and to have used the xanthan/guar gum blend as the colloidal material, as it allows the adjustment of the ratio between xanthan and guar in order to attain desired viscosity 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792